MEMORANDUM **
Ronnie Eugene Smith, an Arizona state prisoner, appeals pro se the district court’s judgment notwithstanding the verdict with respect to defendant Simpson and entry of judgment on the jury’s verdict with respect to the remaining defendants in his 42 U.S.C. § 1983 action alleging use of excessive force in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We decline to review Stewart’s contentions that the jury’s verdict was contrary to the evidence, that the district court’s jury instructions were erroneous, and that the district court’s order granting Simpson’s motion was in error because Stewart failed to provide trial transcripts. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991).
We reject Stewart’s contention that the district court abused its discretion by failing to appoint counsel because there were no exceptional circumstances to compel such an appointment. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.